PER CURIAM.
Affirmed without prejudice to any right appellant may have to file an amended motion to correct illegal sentence under Florida Rule of Criminal Procedure 3.800(a) and to attach a certified copy of the transcript of appellant's plea and sentencing hearing that establishes the existence of an error in appellant's written judgment and sentence. See Nielson v. State, 984 So.2d 587, 588-89 (Fla. 2d DCA 2008) ; see also Williams v. State, 957 So.2d 600, 604 (Fla. 2007).
NORTHCUTT, VILLANTI, and ROTHSTEIN-YOUAKIM, JJ., Concur.